Title: From James Madison to John Armstrong, [8 October] 1813
From: Madison, James
To: Armstrong, John


[8 October 1813]
“It cannot be doubted that the distruction of the Blockhouses &c. on our side of the Perdido without a reparation not to be expected, is a cause of War. The doubt is whether it be a case in wch the Ex. Authy. can resort to it without the Sanction of the Leg:re. especially as the hostile step by the Spansh: officer may not have been authorized by his Superiors. The probaby. that it has been authorized, or will not be disavowed, tho’ a ground of proceedg. for Congs. who are under no controul but that of justice & policy, must be otherwise regardd. by the Dept which is controul’d by the legal state of things. On this distinction & on that between resistance to an invasion & reprisals for one, it will be the most unexceptionable course to await the decision of the Legisl: Dept with respect to Pensacola, & other questions arising from Span: proceedings. There is the greater reason for this, as the next session is not very distant, & it is not certain that in the present state of Indn. affrs. in that quarter, a suffct. force could be spared for another object.”
